             IN THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

BROTHELLA QUICK, BQ ENTERPRISES,    )
INC., and CRYSTAL CLEAR             )
COMPASSIONATE CARE, INC.            )
                                    )
                 PLAINTIFFS,        )
                                    )
     v.                             ) NO: 19-cv-7797
                                    )
DEBORAH HAGAN, IN HER OFFICIAL      )
CAPACITY AS SECRETARY OF THE        )
ILLINOIS DEPARTMENT OF FINANCIAL    ) Hon. Judge Mary M. Rowland
AND PROFESSIONAL REGULATION,        )
                                    ) Mag. Judge M. David Weisman
     and                            )
                                    )
BRETT BENDER, DEPUTY DIRECTOR OF    )
MEDICAL CANNABIS, IN HIS OFFICIAL   )
AND INDIVIDUAL CAPACITIES,          )
                                    )
     and                            )
                                    )
AS YET UNKNOWN DEFENDANTS,          )
                                    )
                 DEFENDANTS.        )


                       THIRD AMENDED COMPLAINT

     Plaintiffs, Brothella Quick, BQ Enterprises, Inc., and

Crystal Clear Compassionate Care, Inc., by and through their

undersigned attorneys, Loevy & Loevy, hereby submit this

complaint against Defendants Deborah Hagan in her official

capacity as Secretary of the Illinois Department of Financial

and Professional Regulations, Brett Bender, Deputy Director of

Medical Cannabis in his individual and official capacities, and
As Yet Unknown Defendants.    In support of the relief requested

herein, Plaintiffs state as follows:

                             Introduction

     1.   In 2014, the Generally Assembly passed a law to award

licenses to a limited number of companies to sell medical

marijuana in Illinois. Called the “Compassionate Use of Medical

Cannabis Act” (the “Act”), the law created for the first time in

Illinois a system of licensing dispensaries through which it

would be legal to sell marijuana to patients suffering from

conditions that are alleviated by marijuana (the “Compassionate

Use Program” or “Program”). The Act places the Illinois

Department of Financial and Professional Regulation (“IDFPR” or

“Department”) in charge of the licenses.

     2.   The Act created licenses for 60 medical marijuana

dispensaries, and required IDFPR to award all 60 of them if

there were 60 qualified applicants. If there were more than 60

qualified applicants, the Act required the Department to make

awards using a competitive grading process.

     3.   Because there were only 60 licenses for the entire

state, the licenses were valuable. In the years that followed,

some recipients of the licenses have sold their dispensaries for

substantial sums.

     4.   Because over 200 companies submitted an application

for the licenses before the deadline in 2014 (“applicant”), the


                                  2
Department used a competitive scoring process for some of the

licenses.

     5.     Crystal Clear Compassionate Care, Inc. (“CCCC”) was a

qualified applicant, but it did not achieve the highest score in

the district where its proposed dispensary was located.

Accordingly, it was not awarded a dispensary registration.

     6.     Plaintiff, BQ Enterprises, Inc. was an applicant owned

by Plaintiff Brothella Quick (together, “BQ”). BQ was a

qualified applicant but it did not achieve the highest score in

the district where its proposed dispensary was located.

Accordingly, it was not awarded a dispensary registration.

     7.     Although many of the companies that participated in

the competition were of diverse ownership (owner groups

consisting of women, first generation immigrants and people of

color), the Department almost exclusively selected companies

that had white men as the majority owners. For more than one-

third of these companies, over 20, the winners received their

licenses because they were allowed to change their dispensary

addresses after the application deadline, and before

registering, so that the company could qualify to register.

     8.     These companies were permitted to change the location

of their proposed dispensary (essentially to amend the location

portion of their applications) even though the specific property

location was one of the bases upon which the scores were


                                  3
awarded. Among the scored application sections relating to the

specific property are: the suitability for public access, the

plot plan, the community benefits plan, the facility security

subsection of the security plan, and the local/community

neighborhood report.

     9.    Absent the amendments, the companies’ proposed

locations would not have qualified under the Act and they would

not have been allowed to register a dispensary.

     10.   In at least one of these instances, the company had

not even secured property at all at the time of the application.

Thus, at the time of the application it had no property, not

even non-compliant property, in the district in which it was

later allowed to register.

     11.   For example, the company that beat CCCC in District

No. 48, The Herbal Care Center, a/k/a Custom Strains LLC

(“THC”), received the high score in District No. 48 but applied

with property that did not meet the zoning requirements of the

Act. CCCC, by contrast, had compliant property. After the

application period closed, and after the applications were

graded, THC identified a new property with an address that would

allow it to qualify under the Act.

     12.   IDFPR allowed THC to change its address, even though

there was no formal procedure allowing an applicant to make such

a change and even though the application rules required all


                                 4
applicants to supply the address of the proposed dispensary in

the initial application. THC was allowed to register as a

dispensary in District No. 48 only because it later identified

qualified property in District No. 48, after the close of the

application grading period, and IDFPR allowed it to change the

location even though no rule provided for it.

     13.    CCCC’s and BQ’s respective applications were compliant

with all requirements, and each has now identified qualified

property in a district with an available license, i.e., a

district where no other applicant has to date sought to

register.   CCCC and BQ are similarly situated to the more than

one-third of companies receiving licenses that the IDFPR allowed

to move, inter alia, in that none of those more than 20

companies had compliant property in the district in which they

eventually sought to register until after the application

process had closed.

     14.    Accordingly, CCCC and BQ wrote IDFPR to request the

opportunity to change their proposed dispensary locations (as

THC did), supplying all necessary information.

     15.    However, by letters dated November 6, 2019, the IDFPR

announced its decision not to allow CCCC or BQ to change their

addresses, even though it allowed THC, and other companies, to

do so.




                                  5
     16.   CCCC and BQ bring this action for two related reasons.

First, there was no valid basis to refuse their requests. Among

other reasons why its refusal was improper, the IDFPR relied on

a rule which (a) does not foreclose the change BQ requested, (b)

was enacted after BQ and CCCC submitted their original

applications and (c) did not even justify the ad hoc decisions

to allow the other companies to change their addresses, as it

postdated those decisions by more than a year.

     17.   Second, the IDFPR has misapplied the Act in a manner

which violates the law and deprives Plaintiffs of their due

process protected entitlement to a license. As a qualified

applicant with property for a dispensary in an open district, BQ

and CCCC have an expectancy of receiving the license because the

Act by its plain terms requires IDFPR to award as many of the 60

licenses as there are qualified applicants with property.

     18.   Additionally, IDFPR has awarded only 55 of the 60

required licenses based on a misapplication the Act. In

particular, it divided the state into various districts and

allocated amongst them the 60 licenses it would award. In the

over 200 applications, there were five allocated licenses in

districts for which no company submitted an application

proposing property in the district. As a result, IDFPR did not

award these five licenses.




                                 6
     19.   BQ obtained property and approved zoning for a

dispensary in one of these five districts, and, on September 25,

2019, requested to change the address in their application to

this new location, just as the IDFPR had allowed more than 20

other companies to do to obtain their licenses. Also just like

those companies, BQ made the request after the application

period was closed and before any new application period was

announced. (Indeed no new application period has been announced

as of the filling of this suit). The request, as well as BQ’s

underlying application, identified Ms. Quick as an African

American woman. Defendant Bender reviewed the request and denied

it in a letter dated November 6, 2019.

     20.   CCCC obtained property and approved zoning for a

dispensary in one of these five districts, and, on September 25,

2019, requested to change the address in their application to

this new location, just as the IDFPR had allowed the five other

companies to do to obtain their licenses. Also just like those

companies, CCCC made the request after the application period

was closed and before any new application period was announced.

The request, as well as CCCC’s underlying application,

identified Ms. Anderson and Ms. Davis as African American women.

Defendant Bender reviewd the request and denied it in a letter

dated November 6, 2019.




                                 7
     21.   In denying CCCC’s and BQ’s respective requests to

change their addresses, Bender and IDFPR justified the decision

based on an inapplicable rule, 69 Il. Admin. Code 1290.140(a).

The rule, as enacted in 2014, governed changes of address by an

existing, registered dispensary – providing for shutting down

existing operations and moving to a new location. The rule was

amended in 2018 to provide for changes of address by both

registered dispensaries and applicants that have received an

authorization to register but are not yet registered. This

amendment occurred approximately three years after IDFPR allowed

all of the aforementioned companies to change addresses and/or

districts, meaning that it is not the provision under which

IDFPR allowed those changes. Rather those changes were allowed,

if at all, pursuant to other rules or the inherent powers of the

agency, meaning that Section 1290.140(a) provides no

justification for treating BQ differently.

     22.   Moreover, nothing in the rule forbids the change CCCC

and BQ requested as an original applicant that has yet to

receive an authorization to register, just as nothing in the

2014, pre-amended, version of the rule forbade IDFPR to allow

address changes by original applicants that had not yet

registered. Both are outside of the respective versions of

1290.140(a).




                                 8
     23.   Moreover, IDFPR’s reason for the differential

treatment, which is that the other companies sought to change

addresses within a district instead of between districts, is

legally insufficient, and in fact contradicts the express

requirements of the Act.

     24.   First, when the IDFPR allowed the other companies to

move their addresses there was no statutory provision or rule

limiting such moves to within a district. There is still no such

rule or provision. The address changes allowed these companies

to qualify to register a dispensary and they would not have

otherwise qualified for the license they received.

     24.   Second, the districting system itself is not specified

in the Act. The reason the Department promulgated the districts

was as a method to distribute the authorized dispensaries

geographically across the state. This methodology was a choice

by the agency, among potential alternatives. It cannot justify

failing to adhere to an express provision of the Act.   It also

cannot justify awarding less than 60 licenses if there are

applicants with qualified property. BQ and CCCC are each an

applicant with qualified property, and the award of one of the

five remaining licenses to each of them is thus mandatory under

the Act. 410 ILCS 130/115 (“The Department of Financial and

Professional Regulation may not issue less than 60 licenses if

there are qualified applicants who have applied with [IDFPR].”).


                                 9
     25.    Third, no applicant previously sought a license for

the districts where BQ (District No. 23) and CCCC (District No.

28), respectively, have obtained an address. Each is the first,

and only, applicant to present qualified property to IDFPR in

that district, respectively. And no other applicants have done

so since.

     26.    BQ is a qualified applicant. Had BQ initially

submitted its application using the property it later obtained

in District 23 instead of the property and District it listed in

its application, nothing about that change would have been

disqualifying.

     27.    CCCC is a qualified applicant. Had CCCC initially

submitted its application using the property it later obtained

in District 28 instead of the property and District it listed in

its application, nothing about that change would have been

disqualifying.

     28.    In other words, there is nothing about the properties

BQ and CCCC have secured in Districts 23 and 28 that would be

disqualifying under the rules and grading standards used when

IDFPR scored the applications and awarded the authorizations to

register.

     29.    IDFPR and Bender denied Plaintiffs the same treatment

afforded to the companies that were allowed to change addresses

in order to qualify for a license. Plaintiffs are similarly


                                 10
situated to those companies. There is no basis in the Act nor

the applicable rules for treating them differently than those

companies and no rational, non-invidious basis to do so. Both

due process and equal protection require affording them the

relief sought herein.

                        Jurisdiction and Venue

     30.    This court has jurisdiction pursuant to 28 U.S.C. 1331

and 28 U.S.C. 1367 as Plaintiffs bring a federal claim arising

under the United States Constitution as well as a state law

claim so related as to form part of the same case or

controversy.   Venue is proper as the events giving rise to these

claims occurred in this district, the Plaintiffs reside in this

district and the agency Defendant maintains its offices in this

district.

                            The Plaintiffs

     31.    CCCC was created by two African American women,

Crystal Anderson and Maria Davis. Both have long careers as

licensed Nurse Anesthetists working with patients in Illinois.

From their experience they recognized the need for for

alternative treatment options for Illinois patients for health

conditions ranging from pain control to anxiety, to life

threatening illnesses such as cancer. They teamed up to found

CCCC believing both their professional expertise and the




                                  11
diversity the offered as women of color would be a benefit to

Illinois’ burgeoning medical marijuana program.

     32.    After much work and expense, Ms. Anderson and Ms.

Davis were able to obtain property in District No. 48 and to

prepare a 100+ page application, employing their own skills, as

well as those of architects, security professional consultants,

and others.   They timely submitted CCCC’s application to IDFPR,

before the deadline, in September of 2014. CCCC’s application

also included the Verification of Minority-Owned, Female-Owned,

Veteran-Owned or Disabled Person-Owned Business, identifying the

owners as African American women.

     33.    BQ was created by Brothella Quick, an African American

woman and longtime healthcare entrepreneur with a degree in

nursing from Howard University and a distinguished record of

working in the public health, including serving as a 2nd

Lieutenant in the United States Public Health Service. From this

experience, she recognized the need for alternative treatment

options for Illinois patients for health conditions ranging from

pain control to anxiety, to life threatening illnesses such as

cancer. After much work and expense, Ms. Quick was able to

prepare a 100+ page application, employing her skills, as well

as those of architects, security professionals, consultants and

others.    She timely submitted the application to IDFPR, before

the deadline, in September of 2014. The application also


                                 12
included the Verification of Minority-Owned, Female-Owned,

Veteran-Owned or Disabled Person-Owned Business, identifying Ms.

Quick as a female African American veteran.

     34.   IDFPR disqualified numerous applicants because they

failed to comply with various requirements of the Act and rules,

and/or failed to achieve minimum criteria in each category.

There were no qualification requirements associated with the

chosen District, aside from those associated with the proposed

location within that District.

     35.   BQ was not disqualified. Rather, IDFPR reviewed and

scored BQ’s application, but awarded the license to another

applicant because it was the high scorer in the district for

Evanston, where BQ had property.

     36.   CCCC was not disqualified. Rather, IDFPR reviewed and

scored CCCC’s application, but awarded the license to another

applicant because it was the high scorer in the district for

Evanston, where CCCC had property.

                       The Licensing Process

     37.   In order to be considered for a license, applicants

had to qualify by complying with various requirements of the

Act, rules, and mandatory criteria.   The applicants that failed

the mandatory criteria were disqualified. 69 Il. Admin. Code

1290.60. The Department sent notice informing those applicants

that they had been disqualified.


                                 13
     38.   The remaining, qualified applicants could become

entitled to a dispensary license in one of two ways. First, if

the number of qualified applicants with an address in a given

district was less than or equal to the number of licenses IDFPR

allocated to that district, then the applicant was entitled to a

license. Id. § 1290.60(e).

     39.   However, if the number of applicants with an address

in the district exceeded the allocated licenses, then the IDFPR

would use a scoring process to select the winner. Id.

     40. The district for Evanston, where BQ had its application

address, had enough qualified applicants to trigger the scoring

process. District No. 23 did not.

     41.   District No. 48, where CCCC has its application

address, had enough qualified applicants to trigger the scoring

process. District No. 28 did not.

                     District/Address Changes

     42.   After the application deadline, IDFPR allowed at least

two applicants to change the district in which they applied to

one where they had compliant property.   The Department did so

despite the fact that there was no rule specifically providing

for such changes.

     43.   After the application deadline, IDFPR allowed at least

twenty additional applicants to change the address within the

district for the proposed dispensary in their applications.


                                14
     44. For example, THC obtained the highest score in the

District No. 48 competition, meaning it would be entitled under

to register under § 1290.60(e) in District No. 48 if it had

compliant property.

     45.   But the property address that THC used in its

application did not receive zoning to operate a dispensary,

thereby making it ineligible under the requirements of the Act.

     46.   Thereafter THC obtained new property, after the

results of the competition were announced, that met the

requirements of the Act. IDFPR had no rule specifically allowing

an applicant to change addresses prior to registration, yet it

allowed THC to change to that new address even though the

application period had closed. It similarly allowed at least

four other applicants to change addresses under analogous

circumstances.

                 Differential Treatment of CCCC and BQ

     47.   Like THC and other companies, CCCC and BQ obtained

compliant property after the application period had closed,

property in District Nos. 28 and 23, respectively. Also like

these companies, and those allowed to switch districts to a

district where they had compliant property, BQ and CCCC, were

qualified applicants that submitted an application during the

open application period before the deadline in 2014.     Like these

other companies, reviewers did not disqualify either CCCC or BQ.


                                  15
Like these other companies, CCCC and BQ sought to change to a

new address after the application period had closed.

     48.   Unlike with the companies that changed their

application district, and unlike with the companies that changed

their addresses, IDFPR refused to allow CCCC or BQ to change.

This refusal was without basis in law, and cannot stand.

       BQ and CCCC Have Vested Rights To The Registrations

     49.   BQ is, and remains, the only qualified applicant that

timely applied (before 3 p.m. on September 22, 2014) for

licensure under the Program, that satisfied the mandatory

criteria, and that has submitted paperwork to IDFPR establishing

a compliant address in District No. 23.

     50.   CCCC is, and remains, the only qualified applicant

that timely applied (before 3 p.m. on September 22, 2014) for

licensure under the Program, that satisfied the mandatory

criteria, and that has submitted paperwork to IDFPR establishing

a compliant address in District No. 28.

     51.   No qualified applicant other than BQ has ever

requested IDFPR to authorize it to register in District No. 23.

     52.   No qualified applicant other than CCCC has ever

requested IDFPR to authorize it to register in District No. 28.

     53.   Upon submitting the paperwork, and upon being the only

qualified applicant seeking registration in District No. 23, BQ

obtained vested rights to the one license allocated there.


                                16
     54.   These rights cannot be divested even if the IDFPR

attempts to open a new application period for District Nos. 23

or 28 or otherwise attempts to accept later-submitted paperwork

from a 2014 applicant seeking to move addresses.

                  COUNT I – Administrative Review

     55.   Plaintiffs reallege all allegations of this complaint

as if fully set out herein.

     56.   On or about November 6, 2019, IDFPR made final

administrative decisions affecting Plaintiffs’ rights. A copy of

the decisions are attached hereto.

     57.   The court should review the decisions because they are

not in accordance with the law, inter alia, for the reasons

explained in this complaint.

     58. IDFPR, via its officials, is requested to file an

answer to this Complaint consisting of the administrative record

of the proceeding resulting in the decisions (as redacted to

protect CCCC’s and BQ’s trade secrets).

     59. Plaintiffs have exhausted all available remedies under

the Administrative Review Law and has no further plain, speedy,

adequate remedy under the law.

     WHEREFORE, Plaintiffs demand an injunction or order: (1)

prohibiting the Defendants Deborah Hagan and Brett Bender and As

Yet Unknown Defendants in the official capacities from awarding

the registration or authorization for registration for District


                                 17
Nos. 23 or 28 to any applicant or person other than Plaintiffs;

(2) requiring Defendants to register and/or issue an

authorization to register for a dispensing organization at

Plaintiffs’ chosen addresses in District Nos. 23 and 28; and,

(3) issue Plaintiffs early approval secondary site adult use

licenses upon submission of the paperwork and payments required

of the original 55 licensees. Plaintiffs further demand their

costs and attorneys’ fees and all other relief to which they may

be entitled as well as damages against Defendant Bender in his

individual capacity.

                    COUNT II – 42 U.S.C. § 1983
                            Due Process

     60.   Plaintiffs reallege all allegations of this complaint

as if fully set out herein.

     61.   By all of the above, Defendants, and each of them,

have deprived Plaintiffs of rights under the United States

Constitution including, without limitation, rights to property

protected by due process of law.

     62.   Plaintiffs have been injured as a direct and proximate

result.

     63.   Plaintiffs are entitled to compensatory damages and

injunctive damages including, without limitation, issuance of

dispensary organization licenses/registrations under the Act

and/or an order prohibiting the issuance of a



                                18
license/registration in District Nos. 23 and/or 28 until

Plaintiffs’ rights can be fully and finally adjudicated by the

agency and/or this court and/or by all available courts of

appeal.

     WHEREFORE, Plaintiffs demand an injunction or order: (1)

prohibiting the Defendants Deborah Hagan and Brett Bender and As

Yet Unknown Defendants in the official capacities from awarding

the registration or authorization for registration for District

Nos. 23 or 28 to any applicant or person other than Plaintiffs;

(2) requiring Defendants to register and/or issue an

authorization to register for a dispensing organization at

Plaintiffs’ chosen addresses in District Nos. 23 and 28; and,

(3) issue Plaintiffs early approval secondary site adult use

licenses upon submission of the paperwork and payments required

of the original 55 licensees. Plaintiffs further demand their

costs and attorneys’ fees and all other relief to which they may

be entitled as well as damages against Defendant Bender in his

individual capacity.

                    COUNT III – 42 U.S.C. § 1983
           Equal Protection – United States Constitution

     64.   Plaintiffs reallege all allegations of this complaint

as if fully set out herein.

     65.   Plaintiffs were denied the right to change the address

of their proposed locations when similarly situated white- and



                                19
male-owned applicants were permitted to do so. Several months

before denying Plaintiffs’ request to change addresses, the

State of Illinois and IDFPR disparately benefited these same

companies when amending the Act, creating rights to up to 60 new

“Early Approval” secondary site dispensary licenses. 410 ILCS

705/15-15.    Because, as described above, the State awarded 55 of

the 60 available dispensary licenses in the original round,

there are likewise 55 businesses eligible for Early Approval

secondary site licenses.

     66.     These 55 new Early Approval dispensary licenses are

extremely valuable. Each is worth millions of dollars.

     67.     In amending the Act, the State placed extreme

limitations on the people who were eligible to win these

valuable 55 Early Approval dispensary licenses.

     68.     Specifically, the Act as amended provides that the

only people eligible to win the 55 new Early Approval dispensary

licenses are the set of people who own companies holding

existing dispensary licenses.

     69.     However, the only companies with existing dispensary

licenses are majority-owned by Caucasian males. There are zero

companies with existing dispensary licenses majority-owned by

women or by minorities.




                                  20
     70.   As such, there are no minority-owned or female-owned

companies in the State of Illinois that were eligible for any of

these new 55 Early Approval dispensary licenses.

     71.   To try to justify this unequal distribution of

valuable State resources, the amended Act further provides that

minority-owned and female-owned businesses, while ineligible to

apply for any of the 55 Early Approval licenses, would

nonetheless be eligible to apply for a third round of dispensary

licenses, consisting of 75 new “Conditional Adult Use” licenses,

scheduled to be awarded by the end of 2021.

     72.   These 75 Conditional Adult Use dispensary licenses for

which minority- and female-owned businesses are eligible are far

less valuable than are the 55 Early Approval dispensary licenses

for which they are not eligible.

     73.   Specifically, exclusively white and male companies

that are awarded one of the 55 Early Approval dispensary

licenses have the ability to select sites, receive governmental

approval, and open for business before any minority- or women-

owned companies have an opportunity to do any of those things.

     74.   By the terms of the amended Act, the white- and male-

owned companies that were eligible for Early Approval licenses

were permitted to begin their preparations as early as June

2019, when the amendment passed. Each such company has had more

than a full year to select locations, purchase property, apply


                                21
for local zoning and special use approval, attend hearings

regarding the same, design and build their sites, hire staff,

and open for business. With that much lead time, and freed by

the Department from having any competition from minority- and

female-owned companies, many of the 55 white- and male-owned

companies awarded Early Approval dispensary licenses have

already opened for business in some of the prime real estate in

the State.

     75.     The 75 Conditional Adult Use dispensary licenses for

which minority- and female-owned businesses are eligible have

not, and cannot, even begin the process of getting off the

ground until 2021, at the earliest. The State has not yet even

completed the process for awarding the 75 Conditional Adult Use

dispensary licenses.

     76.     Moreover, whereas the 55 white- and male-owned

company-applicants were automatically awarded the (more

valuable) Early Approval versions without having to compete for

them, all minority- and female-owned applicants will have to win

a Conditional Adult use licenses in a point-based competition

where they confront the risk of denial.

     77.     Additionally, even after the State eventually

announces which 75 companies it selects to receive awards of

Conditional Adult Use dispensary licenses, and assuming that at

least some of those 75 companies are in fact minority- and/or


                                  22
female-owned, it will be at least a year, and likely far longer,

before any of those businesses can open their doors and begin

competing with the 55 white- and male-owned Early Approval

license holders.

     78.   When the Department eventually does award 75

Conditional Adult Use dispensary licenses, assuming there are

some minority- and female-owned businesses, the winners will be

forced to compete with each other to secure locations.

     79.   Moreover, the rules have been intentionally and

systematically designed to favor the existing white- and male-

owned companies over any future minority- or female-owned

companies, including by building in structural delay for the

latter businesses to even begin competing. For example, when the

Conditional Adult Use recipients’ locations are selected and

secured, the Act provides that none of these 75 Conditional

Adult Use dispensary license winners will receive authorization

to begin building out their businesses until the Department

conducts a physical inspection of the sites selected by those

minority- and female-owned businesses to verify that the site is

suitable and sufficient in size, power allocation, lighting,

parking, handicapped accessible parking spaces, accessible entry

and exits as required by the Americans with Disabilities Act,

product handling, and storage.




                                 23
     80.   There was and is no such pre-inspection requirement

described in the preceding paragraph applicable to the 55 white-

and male-owned Early Approval dispensary licensed businesses.

While the properties of those white- and male-owned businesses

must also be suitable and sufficient, there is no comparable

requirement that the Department must first come and physically

inspect a proposed site before any construction build-out can

commence. Instead, the 55 white- and male-owned holders of Early

Approval dispensary permits have been and will continue to be

allowed to commence and complete their construction without

having to wait for any pre-construction inspections.

     81.   This pre-construction inspection requirement that all

minority- and female-owned dispensaries will face will create

unacceptable delay, particularly given the practical inability

of the Department to timely conduct 75 inspections, even without

the Covid-19 crisis. This rule will thus unnecessarily delay the

time period when minority- and female-owned businesses are

eligible to begin competing with the white- and male-owned

businesses.

     82.   There are other unfair competitive advantages

associated with the fact that the white- and male-owned Early

Approval dispensary businesses were permitted to open prior to

the time that minority- and women-owned businesses can open

Conditional Adult Use-licensed businesses.


                                24
     83.   Specifically, because of the setback requirements in

the Act, no competing dispensary is allowed to open within 1,500

feet of an existing dispensary. As a result, the white- and

male-owned businesses will be permitted to establish their

locations in some of the most valuable real estate in the State,

effectively blocking prospective minority and female owned

businesses from locating nearby and competing with them. Indeed,

through strategic site selection, the white-owned shops can

effectively exclude minority-owned dispensaries from locating in

entire neighborhoods, given the 1,500 feet requirement and the

limited available zoning for cannabis companies.

     84.   Already, white- and male-owned businesses with Early

Approval licenses have sought approval in the most desirable

locations in the City of Chicago, including, for example, the

Fulton Market District and the Wrigleyville neighborhoods. Other

Early Approval licensed-businesses have secured the most

valuable opportunities in other areas of the State as well.

     85.   By the time any minority- or female-owned businesses

are awarded Conditional Adult Use dispensary licenses in 2021,

at the earliest, those minority and female businesses will be

precluded from entering those neighborhoods already claimed by

the white and male Early Approval license holders. The minority-

and female-owned businesses are thus effectively eligible only




                                25
for the “left-over” choices, after the white- and male-owned

businesses have first choice of the most desirable locations.

     86.   Additionally, a number of jurisdictions have enacted

ordinances that only permit one (1) cannabis dispensary business

in that particular town, city, or county. For each such town,

city, and county, the 55 exclusively white- and male-owned

businesses have the first, and only, opportunity to secure

locations, petition for and secure local approval, and obtain

all necessary construction and building permits. In those

jurisdictions, the 55 exclusively white- and male-owned

businesses will effectively exclude all potential minority- and

female-owned businesses from operating in these jurisdictions.

     87.   Even in those cities, towns and counties that will

allow more than one dispensary, the ability of the white- and

male-owned businesses to secure an Early Approval dispensary

license as opposed to a Conditional Adult Use dispensary license

provides an extremely unfair competitive advantage. An extra

runway of at least a year, and possibly longer, will permit

these white- and –male owned businesses to establish customer

and supply relationships, as well as financial stability, long

before the minority- and women-owned businesses are even

eligible to compete. By the time any minority- and women-owned

businesses are allowed to open for business, the competitive

business advantage enjoyed by the 55 exclusively white- and


                                26
male-owned companies will be effectively insurmountable,

particularly where virtually all of the white- and male-owned

dispensaries are integrated and affiliated with cultivation

operations, an advantage not enjoyed by any of the minority- and

women-owned businesses seeking dispensary licenses.

     88.   Many of the foregoing disabilities do not apply to the

medical cannabis licenses that Plaintiffs seek. Indeed, had

Defendants awarded Plaintiffs authorizations to register then

Plaintiffs would have enjoyed the much of the same advantages as

the white- and male-owned dispensaries.

     89. Plaintiffs are comparable in all material respects to

the applicants that were allowed to change addresses after the

application deadline and before being registered.

     90.   The guarantee of equal protection requires that the

government treat similarly situated individuals in a similar

manner. For the reasons described in this Complaint, Plaintiffs

have been denied equal protection of the law in violation of the

Fourteenth Amendment to the United States Constitution.

Plaintiffs, who are members of suspect classes, were treated

differently from similarly situated non-minorities and males,

absent any legitimate governmental interest that could

rationally justify this discriminatory treatment, much less any

that could survive strict scrutiny. Similarly, there is no

rational basis for the disparate treatment Plaintiffs suffered.


                                27
As a result of the unjustified disparate treatment, Plaintiffs

have suffered injuries, including but not limited to economic

harms.

     WHEREFORE, Plaintiffs demand an injunction or order

prohibiting the Defendants Illinois Department of Financial and

Professional Regulation and Brett Bender and As Yet Unknown

Defendants from awarding the registration or authorization for

registration for District Nos. 23 or 28 to any applicant or

person other than Plaintiffs and requiring Defendants Illinois

Department of Financial and Professional Regulation and Brett

Bender and As Yet Unknown Defendants to issue Plaintiffs

authorization to register and/or a registration for a dispensing

organization at Plaintiffs’ chosen addresses in District Nos. 23

and 28 as well as early approval secondary site adult use

licenses upon submission of the items required of the original

55 licensees. Plaintiffs further demand their costs and

attorney’s fees and all other relief to which they may be

entitled.




                               28
                 COUNT IV – ILLINOIS CONSTITUTION
                         Equal Protection

     90.   Plaintiffs reallege all allegations of this complaint

as if fully set out herein.

     91.   On the basis of the allegations contained in the

preceding paragraphs, Plaintiffs have also been denied equal

protection of law in violation of the Illinois Constitution. As

a result, Plaintiffs have suffered injuries, including but not

limited to economic harms.

     WHEREFORE, Plaintiffs incorporate and restate the prayer

for relief set forth in the previous Count.



                         JURY TRIAL DEMANDED

     Plaintiffs demand trial by jury on all issues so triable



                                      RESPECTFULLY SUBMITTED,


                                      /s/Jon Loevy


Jon Loevy
Michael Kanovitz
Loevy and Loevy
311 N. Aberdeen Street
Chicago, IL 60607




                                 29
